     Case 4:18-cv-00629 Document 14 Filed on 11/29/18 in TXSD Page 1 of 1
                                                                                 United States District Court
                                                                                   Southern District of Texas

                                                                                      ENTERED
                                                                                  November 29, 2018
                         UNITED STATES DISTRICT COURT
                                                                                   David J. Bradley, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION

MICHAEL TATE,                               §
                                            §
      Plaintiff,                            §
                                            §
v.                                          §           CIVIL ACTION H-18-629
                                            §
REGIONAL ACCEPTANCE CORPORATION,            §
                                            §
      Defendant.                            §


                                         ORDER

      The agreed stipulation of dismissal with prejudice (Dkt. 13) is GRANTED.



      Signed at Houston, Texas on November 29, 2018.




                                         ___________________________________
                                                     Gray H. Miller
                                               United States District Judge
